Title: From George Washington to Major Benjamin Tallmadge, 27 June 1779
From: Washington, George
To: Tallmadge, Benjamin


        
          Sir,
          New Windsor June 27th 1779.
        
        Your letter of yesterday came safe to my hands, and by the Dragoon who was the bearer of it I send you Ten guineas for C——r. His successor (whose name I have no desire to be informed of, provided his intelligence is good, & seasonably transmitted) should endeavour to hit upon some certain mode of conveying his information quickly; for it is of little avail to be told of things after they have become matters of public notariety; & known to every body. This new agent should communicate his signature & the private marks by which genuine papers are to be distinguished from Counterfeits. There is a man on York Island, living on or near the North river, of the name of George Higday who I am told hath given signal proofs of his attachment to us, & at the same time stands well with the enemy. If upon inquiry this is found to be the case (and much caution should be used in investigating the matter, as well on his own account as on that of Higday) he will be a fit instrument to convey intelligence to me while I am on the West side the North river, as he is enterprising and connected with people in Bergen County who will assist in forming a chain to me, in any manner they shall agree on.
        I do not know who H——employs but from H——I obtain intelligence, and his name and business should be kept profoundly secret, otherwise we not only lose the benefits derived from it, but may subject him to some unhappy fate.
        I wish you to use every method in your power through H——& others, to obtain information of the enemy’s situation—and as far as it is to be come at, designs. C——r speaks of the enemys force up the River as not exceeding 8000 Men, but as I know he is mistaken if he comprehends their whole force, I should be glad if his successor was cautioned against giving positive numbers by guess. this is deceptions—let him ascertain the particular corps which can be no difficult matter to do, & he will soon by taking a little pains indirectly, come at the strength of them, & where they lie. I am Sir with esteem & regard Yr Very hum. Servt
        
          Go: Washington
        
       